Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This Office Action is responsive to Applicant’s Remarks/Amendment received on 1/5/2021, in which, Claims 21, 25-30, 32, 33, 37, 38, 40 are amended, Claim 41 is newly added, Claims 21-41 are pending.  Claims 21, 32 and 40 are independent claims. Claims 1-15 are rejected.  

Summary of claims

 3.	Claims 21-41 are pending, 
	Claims 21, 25-30, 32, 33, 37, 38 and 40 are amended,
	Claim 41 is newly added,
	Claims 21, 32 and 40 are independent claims,
           Claims 21-41 are rejected.

Response to Arguments
4.	Applicant’s arguments, see Remarks, filed on 1/5/2021, with respect to the rejection(s) of claim(s) 21-41 under 103 have been fully considered and are moot in view of new rejection ground(s).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

5.	Claims 21, 24-26, 28, 32, 35, 36, 40, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Christopher S. Komuves (US Publication 20130066885 A1, hereinafter Komuves), and in view of Risto Ylivainio (US Publication 20130044050 A1, hereinafter Ylivainio), and Michael Neuman et al (US Publication 20130232414 A1, hereinafter Neuman).

As for independent claim 21, Komuves discloses: A method comprising: displaying a plurality of information windows within a graphical interface, each information window of the plurality of information windows being associated with one of a plurality of content items (Fig. 6, displaying a plurality of information objects 610-650 within interface 600, each object 610-650 being associated with media content); detecting a selection, from among the plurality of information windows, an information window associated with a content item in the plurality of content items (Fig. 6, selecting content object 610); and based on detecting the selection of the information window of the plurality of information windows, causing presentation, in a user interface of a playback window that displays the content item associated with the selected information window  (Fig. 7, upon selecting content object 610, displaying content object 710, including user comments);
Komuves discloses presenting the selected content item including user comments but does not clearly disclose displaying a plurality of user content item and each of content being scaled back in 3D space over time in chronological order of posting, in an analogous art of presenting user content in user interface, Ylivainio discloses: the user interface further displaying a plurality of user content, each of the plurality of user content being scaled back in 3D space over time in chronological order of posting (Figs. 2-3, in Fig. 2, there are comment 1 – comment 6, in Fig. 3, there are newly added comment 7, and comment 1 – comment 6 are adjusted in display; [0051], the fading of the partially covered comments may comprise reducing the shade of the comment box, causes the partially covered comments 204 (old comment) to be less distracting for a user).
Komuves and Ylivainio are in analogous art because they are in the same field of endeavor, presenting content in user interface. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Komuves using the teachings of Ylivainio to include adjusting the old comment by fading the content and reducing the shade of the comment box when new comment is added. The motivation is to adjust old content when new content is added so old comment is less distracting for user.
Komuves modified by Ylivainio discloses displaying a plurality of user content in chronological order of posting, specifically, in Ylivainio, the old content is partially hidden, faded, or shrunk in size below newer content (Fig. 3, old content 1 is partially  the user interface further displaying a plurality of user content, each of the plurality of user content being scaled back in 3D space over time in chronological order of posting ([0049] and [0060], an ordered list is displayed as a receding spiral in a virtual 3-D space, each item has a position on the screen as represented by X, Y and Z Cartesian coordinates, older content is moving progressively further into the background in Z-axis in 3-D space).
Komuves and Ylivainio and Neuman are in analogous art because they are in the same field of endeavor, presenting content in user interface. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Komuves-Ylivainio using the teachings of Neuman to include displaying older content scaled back in 3D space. The motivation is to display a plurality of content is an ordered manner so older content is scaled down comparing to newer content.

As for dependent claim 24, Komuves further discloses:  displaying a popularity indicator for each information window in the plurality of information windows, each popularity indicator indicating a rate of change in popularity of an associated content item (Fig. 6, displaying popularity indicator 615-655, each popularity indicator indicating change rate).  the user content includes one or more user comments (Komuves: [0040], including user comments; Ylivainio: Abstract, displaying comments associated with the displayed object). As for dependent claim 26, Komuves further discloses: the rate of change in popularity is calculated based on usage data (Fig. 6, displaying popularity indicator 615-655, each popularity indicator indicating change rate); and the usage data includes one or more of a number of times the associated content item is requested by users during a particular time period, a number of endorsements the associated content item receives through a social media service, and a number of times a query related to the associated content item is provided to a search engine site ([0040], the additional considerations may include, e.g., user requests, views, comments, shares, etc. The user requests may include content searches.  Shares may include the number and frequency that users share the content objects, e.g., via social media applications, email functions, and other media sharing applications).

As for dependent claim 28, Ylivainio further discloses: the plurality of user content is displayed outside of the playback window in the user interface (Fig. 2, user comments are displayed outside of the playback window 202; [0045], comment 1 – comment 6 are displayed in order of time).



As per Claim 35, it recites features that are substantially same as those features claimed by Claim 24, thus the rationales for rejecting Claim 24 are incorporated herein.

As per Claim 36, it recites features that are substantially same as those features claimed by Claim 26, thus the rationales for rejecting Claim 26 are incorporated herein.

As per Claim 40, it recites features that are substantially same as those features claimed by Claim 21, thus the rationales for rejecting Claim 21 are incorporated herein.

As for dependent claim 41, Neuman further discloses: scaling back in 3D space over time is along a Z-axis ([0049] and [0060], an ordered list is displayed as a receding spiral in a virtual 3-D space, each item has a position on the screen as represented by X, Y and Z Cartesian coordinates, older content is moving progressively further into the background in Z-axis in 3-D space).

6.	Claims 22, 23, 27, 29, 32, 33, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Komuves and Ylivainio and Neuman as applied on claims 21, and further in view of Nova Spivack et al (US Publication 20110289422 A1, hereinafter Spivack).
: the content item is a first content item (Fig. 6, video content 610); the information window is a first information window (Fig. 6, first information window 610); and the method further comprises modifying the display of the plurality of information windows in response to determining a change in a popularity of a second content item associated with a second information window (Fig. 6 and [0040], the content objects are sorted by the highest popularity score; it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to recognize that when a popularity of content item changes, the displayed content and the displaying order would change as well); in addition, in another analogous art of presenting content in user interface, Spivack discloses: modifying the display of the plurality of information windows in response to determining a change in a popularity of a second content item associated with a second information window (Fig. 22, displaying most popular content items happening now).
Komuves and Spivack are in analogous art because they are in the same field of endeavor, presenting content in user interface. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Komuves using the teachings of Spivack to include presenting popular events happening now. The motivation is to presenting most popular content items to user in real-time.As for dependent claim 23, Spivack further discloses: the modifying of the display of the plurality of information windows includes replacing the second information window with a third information window associated with a third content item ([0143], at regular intervals the display is updated to show the next most popular event in the set for that time slot and channel, the dynamic updated events displayed starts with the most popular events). As for dependent claim 27, Spivack further discloses:  each information window in the plurality of information windows is selectable according to one or more types of selection including a first type of selection that causes a preview associated with a selected content item to be displayed; and an additional type of selection that causes the selected content be presented in the user interface (Fig. 3 and [0146], user is moving a cursor over an event in the grid, then a preview pop-up is showing with information such as description and/or channel, when an event in the grid is clicked on by a user, the user is taken to more detailed summary information about the event, or directly to the location of the event on the web, the interactive web guide can provide expandable event listings that show more information about particular events when a user selects the event, moves a cursor over the event, touches the event, gestures on the event, or clicks on the event). As for dependent claim 29, Spivack further discloses: filtering the display of the plurality of user content based on user preferences ([0129], the user can create a preferred lineup of channels; [0188], the system formats the interactive web guide based on the user preferences specified in the user profile). 



As per Claim 33, it recites features that are substantially same as those features claimed by Claim 23, thus the rationales for rejecting Claim 23 are incorporated herein.

As per Claim 37, it recites features that are substantially same as those features claimed by Claim 29, thus the rationales for rejecting Claim 29 are incorporated herein.

7.	Claims 30, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Komuves and Ylivainio and Neuman and Spivack as applied on claims 29 and 37, and further in view of Jeremy Stein et al (US Publication 20070043617 A1, hereinafter Stein).

As for dependent claim 30, Komuves and associated do not expressly disclose displaying only user contents associated with an approved list of users, in another analogous art of presenting user content in user interface, Stein discloses: the filtering of the display of the plurality of user content includes displaying only user content associated with an approved list of users (Claim 8, user comment may only be viewed by users on a list of approved users associated with the user comment). Komuves and Stein are in analogous art because they are in the same field of endeavor, presenting content in user interface. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, 

As per Claim 38, it recites features that are substantially same as those features claimed by Claim 30, thus the rationales for rejecting Claim 30 are incorporated herein.
8.	Claims 31, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Komuves and Ylivainio and Neuman as applied on claims 21 and 32, and further in view of Alex Marek (US Publication 20150033109 A1, hereinafter Marek).

As for dependent claim 31, Komuves and associated do not expressly disclose displaying user identifier icon, Marek discloses: display of each user content item includes a display of an associated user identifier icon ([0036], in addition to a text comment, a user may be presented with an option to take a picture with a camera of the end user device to be uploaded and inserted). Komuves and Marek are in analogous art because they are in the same field of endeavor, presenting content in user interface. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Komuves using the teachings of Marek to include displaying user identifier icon with comment. The motivation is to present user content with the user identifier icon.

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  

/HUA LU/
Primary Examiner, Art Unit 2171